 



Exhibit 10.4.2
SECOND AMENDMENT TO
CARDINAL HEALTH, INC.
BROADLY-BASED EQUITY INCENTIVE PLAN, AS AMENDED
     This Second Amendment to the Cardinal Health, Inc. Broadly-based Equity
Incentive Plan, as amended (“Second Amendment”), is made as of August 8, 2007,
pursuant to resolutions of the Board of Directors of Cardinal Health, Inc., an
Ohio Corporation, adopted during a meeting held on August 8, 2007, and amends
that certain Cardinal Health, Inc. Broadly-based Equity Incentive Plan, as last
amended by the First Amendment on August 8, 2001 (the “Plan”). This Second
Amendment shall be applicable to all Stock Options granted under the Plan,
including those granted prior to the date of this Second Amendment, except to
the extent, if any, that Stock Options granted prior to the date of this Second
Amendment may provide for terms more beneficial to an optionee.
     1. Subsections (f) and (g) of Section 5 of the Plan are hereby deleted in
their entirety and in replacement thereof shall be the following:
(f) Termination by Reason of Death or Disability. Unless otherwise determined by
the Committee, if an optionee’s employment by or service to the Company
terminates by reason of death or disability, then each Stock Option held by such
optionee shall be exercisable in full from and after, and any unvested portion
thereof shall vest upon, the date of such death or disability. Each Stock Option
held by such optionee may thereafter be exercised by the optionee, any
transferee of the optionee, if applicable, or by the legal representative of the
estate or by the legatee of the optionee under the will of the optionee, from
the date of such death or disability until the expiration of the stated term of
such Stock Option. For purposes of the Plan, unless otherwise determined by the
Committee, disability shall have the meaning specified in the Company’s
long-term disability plan applicable to the participant at the time of the
disability.
(g) Termination by Reason of Retirement. Unless otherwise determined by the
Committee, if an optionee’s employment by or service to the Company terminates
by reason of retirement, then a ratable portion of each installment of the Stock
Option that would have vested on each future vesting date shall immediately vest
and become exercisable. Such ratable portion shall, with respect to the
applicable installment, be an amount equal to such installment of the Stock
Option scheduled to vest on the applicable vesting date multiplied by a
fraction, the numerator of which shall be the number of days from the date on
which the Stock Option was granted through the date of such termination, and the
denominator of which shall be the number of days from the date on which the
Stock Option was granted through such vesting date. The Stock Option, to the
extent vested, may be exercised by the optionee (or any transferee, if
applicable) until the expiration of the stated term of such Stock Option. If the
optionee dies after retirement but before the expiration of the stated term of
the Stock Option, then the Stock Option, to the extent vested, may be exercised
by any transferee of the Stock Option, if applicable, or by the legal
representative of the estate or the legatee of the

 



--------------------------------------------------------------------------------



 



optionee under the will of the optionee from and after such death until the
expiration of the stated term of such Stock Option. For purposes of the Plan,
unless otherwise determined by the Committee, retirement shall refer to “Age 55
Retirement,” which means an optionee’s termination of employment by or service
to the Company and its subsidiaries (other than by reason of death or disability
and other than in the event of termination for Cause) (i) after attaining age
fifty-five (55), and (ii) having at least ten (10) years of continuous service
with the Company and its subsidiaries, including service with a subsidiary of
the Company prior to the time that such subsidiary became a subsidiary of the
Company. For purposes of the age and/or service requirement, the Committee may,
in its discretion, credit an optionee with additional age and/or years of
service.

2